DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office action is in response to the reply filed on September 24, 2021 and December 06, 2021. Claims 1-18 are pending.  Claims 1-3, 6-9, and 12-18 are under consideration in the instant office action. Claims 4-5 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims.
Election/Restriction
Applicant’s election of the species a condition of ocular and adnexal and facial allergic and inflammatory skin conditions as a specific and defined ophthalmic or peri-ocular skin condition. Applicant further indicated that Should the Examiner considers that recitation to encompass more than one condition, applicant more specifically elects allergies and related inflammatory conditions of ocular and peri-ocular tissue and adds dependent claims 16-18 directed to that more specific treatment objective.; and dexamethasone as the chemical treatment substance in the replies filed on September 24, 2021 and December 06, 2021 are acknowledged. Furthermore Applicant requests that examination and search embrace both hydrocortisone and Dexamethasone as the pharmaceutical ingredient of applicant's composition inasmuch as both substances are steroids and it would be obvious to use one instead of the other to treatment the same condition, as set forth in applicant's disclosure. Based on applicant’s admission in the record for dexamethasone and hydrocortisone being obvious variants and functional equivalents 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2019 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A Signed copy is attached herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, and 12-18  are rejected under 35 U.S.C. 103 as being unpatentable over Mann (US 2002/0155083), Inoue et al. (WO2016/196989, with priority going to March 6, 2015 and July 15, 2015, IDS reference), and Safety Assessment Panel (Final Report on the Safety Assessment of squalane and squalene, Int. J. Toxicology, 1990, vol. 1, pp. 37-56, IDS reference).
Applicant Claims
Applicant claims a method for treating an ophthalmic or peri-ocular skin condition in a mammal in need thereof.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Mann teaches compositions and methods for dermal regeneration, both alone and in conjunction with LASER phototherapy (see abstract). A topical composition for the regeneration of dermal tissue comprising: a) Thymosin Fraction 5, ranging from 0.001-55 percent by weight; b) Anti-inflammatory compound, ranging from 0.001-85 percent by weight; c) Deionized water, ranging from 0.0-95 percent by weight; d) Arlamol, ranging from 0.0-80 percent by weight; e) Glycerin, ranging from 0.0-95 percent by weight; f) Squalane, ranging from 0.0-90 percent by weight; g) Jewelweed, ranging from 0.0-90 percent by weight; h) Germaben II, ranging from 0.0-25 percent by weight; i) Caropol Ultrez 10, ranging from 0.0-50 percent by weight; j) Panthenol, ranging from 0.0-50 percent by weight; k) Allantoin, ranging consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989). In the instant case the specification does not provide any information or a clear indication in the specification or claims of what the basic and novel characteristics actually are. The specification does not provide any information what components should be excluded from the composition. The inclusion of Thymosin is permissible as it is a conventionally known anti-inflammatory agent which will not alter the activity of the composition.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
 Mann does not specifically teach dexamethasone as the anti-inflammatory agent and This deficiency is cured by the teachings of Inoue et al.
Inoue et al. teach a topical composition comprising Vancomycin or a salt thereof, and squalane, wherein the composition has improved stability of Vancomycin or a salt thereof. A method of treating an infection of the eye, nose, ear or skin, by administration of a therapeutically effective amount of the topical composition to a patient in need thereof, wherein the administration provides improved comfort for the patient (see abstract). The solvent comprises squalane, which may be present in a concentration of about 50 to 100 (v/v) %. In certain aspects, the concentration of squalane may be about 60 to 90 (v/v) %, about 70 to 80 (v/v) %, or about 75 to 85 (v/v) %, of the solvent. In specific aspects, the concentration of squalane may be about 50, 55, 60, 65, 70, 75, 80, 85, 90, 95 or 100 (v/v) %, of the solvent (see page 10). The solvent optionally includes mineral oil, which may be present in a concentration of about 0 to about 50 (v/v) %. In certain aspects, the concentration of mineral oil may be about 10 to 40  Unless the intended purpose of use is adversely affected, the topical composition may contain or may be used together with other appropriate pharmacologically effective substances, for example, steroidal anti-inflammatory agents (dexamethasone, prednisolone and the like) (see page 12).

Mann teach Squalane in amount ranging from 0.0-90 percent by weight. Mann does not teach squalene in an amount of at least 95% v/v of the composition. This deficiency is cured by the teachings of Safety Assessment Panel.
Safety Assessment Panel teach that squalane has been identified as natural components of human sebum. Squalane was used as carrier for lipid soluble drugs (p. 44).  Safety Assessment Panel further teach that the acute animal toxicity of sqaulane by all routes is low. Squalane is nonirritants to rabbit skin and eye at 100% concentration (See Article, Abstract; p. 38; 41, 49).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate dexamethasone as the anti-inflammatory agent in the topical composition of Mann because Inoue et al. teach a topical composition comprising Vancomycin or a salt thereof, and squalane, wherein the composition has improved stability of Vancomycin or a salt thereof. A method of treating an infection of the eye, nose, ear or skin, by administration of a therapeutically effective amount of the topical composition to a patient in need thereof, wherein the administration provides improved comfort for the patient (see steroidal anti-inflammatory agents (dexamethasone, prednisolone and the like) (see page 12). One of ordinary skill in the art would have been motivated to do so because The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed range of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374, 1381, 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578, 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242, 249, 66 S. Ct. 81, 90 L. Ed. 4 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979).
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate the squalene in amounts as recited because Safety Assessment Panel teach that squalane has been identified as natural components of human sebum. Squalane was used as carrier for lipid soluble drugs (p. 44).  Safety Assessment Panel further teach that the acute animal toxicity of sqaulane by all routes is low. One of ordinary skill in the art would have been motivated to include squalene in amounts as recited because Safety Assessment Panel teach that Squalane is nonirritants to rabbit skin and eye at 100% concentration (See Article, Abstract; p. 38; 41, 49). In the case where the claimed range of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-3, 6-9, and 12-18  are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (WO2016/196989, with priority going to March 6, 2015 and July 15, 2015, IDS reference), Mann (US 2002/0155083), and Safety Assessment Panel (Final Report on the Safety Assessment of squalane and squalene, Int. J. Toxicology, 1990, vol. 1, pp. 37-56, IDS reference).

Applicant Claims
Applicant claims a method for treating an ophthalmic or peri-ocular skin condition in a mammal in need thereof.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Inoue et al. teach a topical composition comprising Vancomycin or a salt thereof, and squalane, wherein the composition has improved stability of Vancomycin or a salt thereof. A method of treating an infection of the eye, nose, ear or skin, by administration of a therapeutically effective amount of the topical composition to a patient in need thereof, wherein the administration provides improved comfort for the patient (see abstract). The solvent comprises squalane, which may be present in a concentration of about 50 to 100 (v/v) %. In certain aspects, the concentration of squalane may be about 60 to 90 (v/v) %, about 70 to 80 (v/v) %, or about 75 to 85 (v/v) %, of the solvent. In specific aspects, the concentration of squalane may be about 50, 55, 60, 65, 70, 75, 80, 85, 90, 95 or 100 (v/v) %, of the solvent (see page 10). The solvent optionally includes mineral oil, which may be present in a concentration of about 0 to about 50 (v/v) %. In certain aspects, the concentration of mineral oil may be about 10 to 40 (v/v) %, about 20 to 30 (v/v) %, or about 15 to 25 (v/v) %, of the solvent. In specific aspects, the concentration of mineral oil may be about 50, 45, 40, 35, 30, 25, 20, 15, 10, 5, or 0 (v/v) %, of the solvent (see pages 10-11). Unless the intended purpose of use is adversely affected, the topical composition may contain or may be used together with other appropriate pharmacologically effective substances, for example, steroidal anti-inflammatory agents (dexamethasone, prednisolone and the like) (see page 12).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Inoue et al.  do not specifically teach the amount of dexamethasone. This deficiency is cured by the teachings of Mann.
Mann teaches compositions and methods for dermal regeneration, both alone and in conjunction with LASER phototherapy (see abstract). A topical composition for the regeneration of dermal tissue comprising: a) Thymosin Fraction 5, ranging from 0.001-55 percent by weight; b) Anti-inflammatory compound, ranging from 0.001-85 percent by weight; c) Deionized water, ranging from 0.0-95 percent by weight; d) Arlamol, ranging from 0.0-80 percent by weight; e) Glycerin, ranging from 0.0-95 percent by weight; f) Squalane, ranging from 0.0-90 percent by weight; g) Jewelweed, ranging from 0.0-90 percent by weight; h) Germaben II, ranging from 0.0-25 percent by weight; i) Caropol Ultrez 10, ranging from 0.0-50 percent by weight; j) Panthenol, ranging from 0.0-50 percent by weight; k) Allantoin, ranging from 0.0-50 percent by weight; l) Guar, ranging from 0.0-80 percent by weight; m) Methyl Paraben, ranging from 0.0-25 percent by weight; n) Kathon, ranging from 0.0-25 percent by weight; o) Alpha-Bisabolol, ranging from 0.0-50 percent by weight; and p) Curdlan, ranging from 0.0-25 percent by weight.
Inoue et al.  do not teach squalene in an amount of at least 95% v/v of the composition in the provisional priority documents. This deficiency is cured by the teachings of Safety Assessment Panel.
Safety Assessment Panel teach that squalane has been identified as natural components of human sebum. Squalane was used as carrier for lipid soluble drugs (p. 44).  Safety Assessment Panel further teach that the acute animal toxicity of sqaulane by all routes is low. Squalane is nonirritants to rabbit skin and eye at 100% concentration (See Article, Abstract; p. 38; 41, 49).


Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate dexamethasone as the anti-inflammatory agent in the topical composition of  Inoue et al. in amounts as recited because Mann teaches compositions and methods for dermal regeneration, both alone and in conjunction with LASER phototherapy (see abstract). A topical composition for the regeneration of dermal tissue comprising: a) Thymosin Fraction 5, ranging from 0.001-55 percent by weight; b) Anti-inflammatory compound, ranging from 0.001-85 percent by weight; c) Deionized water, ranging from 0.0-95 percent by weight; d) Arlamol, ranging from 0.0-80 percent by weight; e) Glycerin, ranging from 0.0-95 percent by weight; f) Squalane, ranging from 0.0-90 percent by weight; g) Jewelweed, ranging from 0.0-90 percent by weight; h) Germaben II, ranging from 0.0-25 percent by weight; i) Caropol Ultrez 10, ranging from 0.0-50 percent by weight; j) Panthenol, ranging from 0.0-50 percent by weight; k) Allantoin, ranging from 0.0-50 percent by weight; l) Guar, ranging from 0.0-80 percent by weight; m) Methyl Paraben, ranging from 0.0-25 percent by weight; n) Kathon, ranging from 0.0-25 percent by weight; o) Alpha-Bisabolol, ranging from 0.0-50 percent by weight; and p) Curdlan, ranging from 0.0-25 percent by weight. One of ordinary skill in the art would have been motivated to do so because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the  "[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374, 1381, 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to In re Oelrich, 666 F.2d 578, 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242, 249, 66 S. Ct. 81, 90 L. Ed. 4 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979).
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate the squalene in amounts as recited because Squalane was used as carrier for lipid soluble drugs (p. 44).  Safety Assessment Panel further teach that the acute animal toxicity of sqaulane by all routes is low. One of ordinary skill in the art would have been motivated to include squalene in amounts as recited because Safety Assessment Panel teach that Squalane is nonirritants to rabbit skin and eye at 100% concentration (See Article, Abstract; p. 38; 41, 49). In the case where the claimed range of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings Inoue et al. and Safety Assessment Panel because both references teach the use of squalene as carrier of topical compositions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/
Primary Examiner, Art Unit 1619